FILED
                           NOT FOR PUBLICATION                              JAN 09 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TRACI K. HEPLER,                                 No. 10-55068

             Plaintiff - Appellant,              D.C. No. 2:07-cv-04804-CAS-E

  v.
                                                 MEMORANDUM *
CALIFORNIA RECONVEYANCE
COMPANY; et al.,

             Defendants - Appellees,

  and

FIDELITY NATIONAL ASSET
MANAGEMENT SOLUTIONS, INC.,
Erroneously Sued As Fidelity National
Asset Management,

             Defendant.



                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                          Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

      Traci K. Hepler appeals pro se from the district court’s summary judgment

in her action arising out of foreclosure proceedings. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Olsen v. Idaho State Bd. of Med., 363 F.3d

916, 922 (9th Cir. 2004) (summary judgment); Ramirez v. Fox Television Station,

Inc., 998 F.2d 743, 747 (9th Cir. 1993) (denial of motion to remand to state court).

We affirm.

      The district court properly granted summary judgment to Washington

Mutual Bank and California Reconveyance Company for the reasons stated by the

district court in its order filed on November 4, 2008.

      The district court properly granted summary judgment to Greenpoint

Mortgage Funding, Inc. for the reasons stated by the district court in its order filed

on April 17, 2009.

      The district court did not abuse its discretion by striking the claims against

Washington Mutual in Hepler’s third amended complaint because Hepler filed it

after the district court had entered judgment in favor of Washington Mutual on


          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Hepler’s
request for oral argument is denied.

                                           2                                    10-55068
Hepler’s second amended complaint. See Weeks v. Bayer, 246 F.3d 1231, 1236

(9th Cir. 2001) (judgment must be reopened before plaintiff can amend complaint);

see also Hambleton Bros. Lumber Co. v. Balkin Enters., Inc., 397 F.3d 1217, 1224

n.4 (9th Cir. 2005) (“A district court’s grant of a motion to strike is reviewed for an

abuse of discretion.”).

       The district court properly denied Hepler’s motion to remand because the

district court had federal question jurisdiction and Hepler failed to raise timely

objections to any other defects in the removal. See 28 U.S.C. § 1441(b) (allowing

removal of a civil action alleging a claim arising under federal law); 28 U.S.C.

§ 1447(c) (“A motion to remand the case on the basis of any defect other than lack

of subject matter jurisdiction must be made within 30 days after the filing of the

notice of removal . . . .”).

       Hepler’s remaining contentions are unpersuasive.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

       Hepler’s motion to file an oversized reply brief is granted.

       AFFIRMED.




                                           3                                    10-55068